FILED
                            NOT FOR PUBLICATION                             JUL 21 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ANTHONY LEON GREENHILL,                          No. 08-15076

               Petitioner - Appellant,           D.C. No. CV-07-00645-AWI

  v.
                                                 MEMORANDUM *
UNITED STATES OF AMERICA,

               Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Eastern District of California
                     Anthony W. Ishii, Chief Judge, Presiding

                              Submitted June 29, 2010 **


Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Anthony Leon Greenhill appeals from the district court’s judgment

dismissing his petition for a writ of error coram nobis. We have jurisdiction under

28 U.S.C. § 2253, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Greenhill seeks to challenge this court’s 1993 denial of his petition for

habeas relief regarding several California state burglary convictions. We reject

Greenhill’s invitation to revisit our prior ruling. See United States v. Crowell, 374

F.3d 790, 795-96 (9th Cir. 2004).

      AFFIRMED.




                                          2                                       08-15076